DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 14 January 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-3 and 5-19 are pending for examination.
Claims 12-19 are withdrawn without traverse.
Claims 4 and 20 are canceled.
Claims 1-3 and 5-11 are currently amended.
Specification and Drawings:
Amendments to the specification have not been submitted with the amendment filed 14 January 2022.
Amendments to the drawings have not been submitted with the amendment filed 14 January 2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claim 1, line 11, delete “vac
Claim 1, line 17, before “top” insert --a--.
Claim 6, line 1, delete “4” and insert --1--.
Cancel claims 12-19.
Explanation for Examiner’s Amendment
Claim 1 has been amended at line 11 for purposes of clarity, and at line 17 for purposes of grammar.
Claim 6 has been amended to correct the dependency as claim 4 has been canceled.
This application is in condition for allowance except for the presence of claims 12-19 directed to an invention non-elected without traverse.  Accordingly, claims 12-19 have been cancelled.
Allowable Subject Matter
Claims 1-3 and 5-11 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the vacuum filling machine for packing a finely divided particulate material into a bulk bag having a filling spout is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 

“the machine comprising: 
a vacuum chamber formed from a first portion and a second portion connected to and moveable relative to one another, wherein said first portion forms two lateral sidewalls and a proximal sidewall of said vacuum chamber …
wherein the second portion includes a distal sidewall relative to the first portion, at least a portion of a top wall including the opening and no portion of lateral sidewalls such that when extended away from the first portion unrestricted access is provided to the bulk bag from both sides along the entire height of the bulk bag when filled to facilitate removal of the bulk bag.”
	The prior art, see for example Maginot et al. (US 5682929) and Korber (US 2609134), teach various features of the claimed subject matter, but do not disclose the structural configuration of the first and second portions of the vacuum chamber.  Furthermore, a skilled artisan in the relevant art would have had no motivation to have modified the prior art in order to arrive at the claimed structural configuration of the first and second portions of the vacuum chamber without resorting to knowledge gained from applicant’s own disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        11 March 2022